Citation Nr: 1543066	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from October 3, 1976 to November 5, 1976. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  By an August 2010 decision, the Board confirmed previous denials of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

2.  Evidence received since the August 2006 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2010 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in October 2010 discussed the evidence and information necessary to support a claim of entitlement to service connection.  The RO explained the basis of the previous denial of service connection and instructed the Veteran as to the meaning of new and material evidence.  The Veteran was advised of the allocation of duties between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Board also notes that the appellant was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was explained during the hearing and the undersigned sought to identify any outstanding evidence.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In 1986, the Board denied service connection for a chronic acquired psychiatric disorder, to include PTSD.  It determined that such was not incurred in or aggravated during service, and that PTSD was not caused by active service.  The Board has since adjudicated the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder in 2002, 2006, and 2010.  Each time, the Board found that the Veteran had not submitted evidence of a psychiatric disorder during service or of a nexus between any current psychiatric disorder and service.   

The evidence of record at the time of the Board's most recent 2010 decision which declined to reopen the Veteran's claim included the following:

The Veteran's service treatment records, which contain an October 1976 neurology clinic entry noting that the Veteran's main problem was failure adjust to Army life.  At that time, the Veteran reported that he wanted to get out of the service.  The impression was adjustment reaction of adult life, specifically, an inability to adjust to Army life.  In a November 1976 clinical record, an Army physician determined that the Veteran was not qualified for enlistment and presented the Veteran to the Medical Board.  In a November 1976 report of Medical Board Proceedings, the Medical Board determined that the Veteran had a seizure disorder by history and adjustment reaction to adult life.  It determined that these conditions existed prior to service. 

Treatment records from the New Orleans VA Medical Center (VAMC), dated from July 1979 through September 1979, were negative for any treatment for a psychiatric disorder.  A note attached to the records indicated that the earliest record of treatment at that facility was in 1979. 

VA progress notes from the New Orleans VAMC dated from 1981 to 1985 show treatment for several different complaints, including hepatitis, neck pain, problems sleeping, and musculoskeletal chest pain.  A February 1981 treatment note reflects a diagnosis of delayed stress syndrome, after the Veteran reported that he was in combat in Vietnam for about one year.  A February 1981 initial assessment reported that the Veteran complained of loss of appetite and difficulty sleeping, and the examiner noted that his mood was intact and his affect was appropriate. 

Outpatient treatment notes from the Dallas VAMC dated from March 1989 through May 1989 show that the Veteran presented complaining of insomnia, anxiety attacks and increased stress which was mainly related to financial difficulties.  The Veteran was assessed with subjective symptoms of panic or generalized anxiety disorder.  

Treatment records from the Dallas VAMC dated from March 1994 through September 1997 contain a September 1996 entry which reflects a diagnosis of schizoaffective disorder.  The examiner noted that the Veteran suffered from auditory hallucinations, depression, nervousness, and excessive tearfulness after the death of his father six to seven years previously.  The Veteran reported that he first began experiencing nervousness, decreased appetite and increased anhedonia in the late 1970's after discharge from the Army.  

Treatment records from the VAMC in Dallas, Texas, dated from July 1998 through March 2006 reflect that the Veteran received continuous treatment for schizophrenia.  The progress notes contain the Veteran's statement that he began experiencing psychiatric problems in the late 1970's after discharge, and note that he had a nervous breakdown while in boot camp.  In a 2004 entry, the Veteran is noted to report that he was dragged by a drill sergeant and thrown to the ground. 

In an October 1985 statement, the Veteran indicated that he was dragged by a drill sergeant and thrown against a wall during service. He stated that he had to take medication because of what happened to him in service.  

In a December 1996 statement, the Veteran's girlfriend stated that, since the Veteran came back from the Army, he had not been the same person. 

During a February 1999 Decision Review Officer hearing, the Veteran testified that he had no psychiatric problems before service.  He stated that during service he began to hear voices and wanted to commit suicide.  He reported that he still heard the voices but his medications helped.  He testified that he had no head injury before, during, or after service. 

In a March 1999 lay statement, I.B. stated that before the Veteran entered the service, his physical health was normal and that he always had a pleasant attitude.  I.B. stated that upon discharge, the Veteran's physical condition was not the same and that he was in deep depression.  I.B. stated that it appeared the Veteran was mentally and emotionally disturbed. 

In an additional March 1999 lay statement, G.C. stated that before the Veteran went to the Army, he was normal and had no problems.  G.C. stated that after the Veteran returned from the Army, he was disoriented, nervous, jumpy, and fearful. 

During an October 1999 Board hearing, the Veteran's wife testified that before service the Veteran was a regular guy, but when he returned he heard voices in his head.  She noted that prior to service the Veteran took no medication for this condition.  The Veteran testified that he attempted to commit suicide in service after the drill sergeant threw him against the wall.  He stated that when he was discharged, he went to VAMC in New Orleans, Louisiana for psychiatric treatment. 

In an April 1997 Social Security Administration  decision, the Veteran was found to be disabled as of November 1994 due to chronic undifferentiated schizophrenia. 

In his February 2004 substantive appeal, the Veteran stated that he was treated for a neuro-psychiatric disorder in service.  He indicated that upon discharge, he was treated at the New Orleans VAMC in November 1976 to February 1977 for this condition.  The Veteran stated that his problem began in service. 

During an April 2006 Board hearing, the Veteran testified that while in service, his drill sergeant grabbed him and pushed him against the wall.  He noted that he was put on the ground and the drill instructor put his foot into his neck.  He stated that when he got out of service, he had a nervous condition diagnosed as psycho-schizophrenia.  He related that sometimes he heard voices telling him to hurt himself or his son.  He reiterated that he received treatment at VAMC in New Orleans, Louisiana for this condition, but could not recall the exact dates.  He testified that he had received continuous treatment for his disorder since being discharged from service.  He noted that before service, he had never seen a psychiatrist or had difficulty in school.  He could not recall the exact date he began to hear voices but thought that he was first diagnosed with schizophrenia in 1998. 

 Outpatient treatment records from the Dallas VAMC dated from January 2006 through January 2007 show diagnoses of schizoaffective disorder, unspecified; anxiety state not otherwise specified; and recurrent depressive disorder.  

During a May 2010 Board hearing,  the Veteran described the traumatic events he experienced while in basic training.  He reported that during basic training, a drill sergeant threw him against a wall  and he hit his head.  He also reported an incident where his drill sergeant placed his feet on the Veteran's back which made it difficult for him to do pushups because of the pressure.  He stated that he was dragged through the mud on a rainy day, again by a drill sergeant.  He reported that he experienced nervousness, and heard and saw things, and that he had dealt with headaches since being thrown against the wall during service.  He also reported experiencing problems with authority figures after suffering at the hands of his drill sergeant.

As noted, this issue was most recently before the Board in August 2010.  The Veteran sought to reopen his claim in September 2010.  

Evidence added to the record in support of the Veteran's most recent petition to reopen his claim includes a December 2010 statement by his sister, indicating that the Veteran did not have PTSD prior to his entry into service.  She noted that after he returned home, he became stressed and depressed and stated that he felt bad about what happened to him while in service.  

Records from a Dr. A., dated from February to July 2012 indicate that the Veteran self-referred for treatment.  His chief complaint was PTSD and medication management.  In February 2012, he reported that he had been thrown against a wall and dragged during training.  Dr. A. indicated a diagnosis of PTSD.

Also added to the record is the Veteran's August 2015 hearing testimony.  At that time, the Veteran's representative urged that the records generated by Dr. A. were new and material evidence sufficient to reopen the Veteran's claim.  The Veteran testified that a drill sergeant grabbed him and threw him against a building, and that he had a seizure.  He stated that he was hospitalized for a mental condition, and that his treatment for a psychiatric condition followed after his discharge from service.  He indicated that he had been told that his psychiatric disorder was related to service.  

As discussed, service connection for an acquired psychiatric disorder has been previously denied because there is no evidence of any such disorder during service and because there has been no evidence of a nexus between any current psychiatric disorder and service.  Since the August 2010 Board decision, evidence added to the record includes the Veteran's contentions that he had a psychiatric disorder during service, that he received treatment directly following service, and that his current psychiatric disorder is related to service.  These contentions were before the Board at the time of its August 2010 decision and are therefore cumulative.  The statement by the Veteran's sister regarding his symptoms following service is also cumulative of evidence that was before the Board at the time of the previous decisions.  Finally, records from Dr. A. demonstrate only that the Veteran has a current diagnosis and continues to undergo treatment; they do not demonstrate the crucial link between any current diagnosis and service, and thus are not material.

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the Board's August 2010 decision have not been addressed by new evidence, much less cured, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, may not be reopened.  


ORDER

New and materal evidence having not been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


